Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark G. Knedeisen (Reg. No. 42,747) on 9 September 2022.

The application has been amended as follows: 
In Claims: 

9. (Previously Presented) The method of claim 1, wherein calculating the calculated data criteria comprises: 
calculating, by the back-end computer system, a weighted average for each of the one or more geographic units that partially overlaps with the geographic boundary according to the proportional degree to which each partially overlapping geographic unit overlaps with the geographic boundary. 

13. (Previously Presented) The method of claim 1, wherein the selected data criteria comprises a first selected data criteria, the method further comprising: 
receiving, by the back-end computer system, a second selected data criteria;
retrieving, by the back-end computer system, data satisfying the second selected data criteria for the geographic boundary from [[a]] the geospatial dataset; 
calculating, by the back-end computer system, a normalized score for the first selected data criteria and the second selected data criteria; and 
providing, by the back-end computer system, an output choropleth map of the geographic boundary for display by the client, wherein the choropleth map comprises an indicia applied to each of the geographic units within the geographic boundary according to the normalized score.

15. (Previously Presented) The method of claim 1, wherein the selected data criteria comprises a first selected data criteria, the method further comprising: 
receiving, by the back-end computer system, a second selected data criteria;
receiving, by the back-end computer system, a weight for each of the first selected data criteria and the second selected data criteria; 
retrieving, by the back-end computer system, data satisfying the first selected data criteria and the second selected data criteria for the geographic boundary from [[a]] the geospatial dataset; 
calculating, by the back-end computer system, a score for the retrieved data based on the weight for each of the first selected data criteria and the second selected data criteria; and 
displaying, by the back-end computer system, a ranked list for the retrieved data according to the calculated scores.

30. (Previously Presented) The computer system of claim 22, wherein the instructions, when executed by the processor, further cause the computer system to: 
calculate a weighted average for each of the one or more geographic units that partially overlaps with the geographic boundary according to the proportional degree to which each partially overlapping geographic unit overlaps with the geographic boundary to aggregate the retrieved data.

44. (Currently Amended) The computer system of claim 22, wherein the instructions, when executed by the processor, further cause the computer system to:
display a graphical user interface (GUI) on the client, wherein the GUI comprises a map and a menu of user-defined geographic area definition options through which the user-defined geographic area are definable relative to the map, where the user-defined geographic [[are]] area definition options comprise: 
a first option to define the user-defined geographic area via free form drawing on the map, where the free form drawing defines the pathway for a pipeline; and 313154039.210Application No. 17/046,972
a second option to define the user-defined geographic area by applying a geometric shape to the map, wherein the geometric shape defines the pathway for a pipeline.


Allowable Subject Matter
Claims 1, 4-5, 9-16, 22, 25-26, 30-37, and 43-46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner notes that the prior art of record does not show or render obvious the entirety of the claimed subject matter, including the newly incorporated amendments referring to certainty calculations, a margin of error calculation, and a sample size calculation, in the context of drawing a user-defined geographic area on a user-manipulatable input map based on a pathway for a pipeline, determining a geographic boundary that encompasses the pathway based on a buffer distance from the area and potential customers served by the pipeline, retrieving data based on the geographic boundary, and calculating data criteria for the retrieved data according to a proportional degree to which each geographic unit overlaps with the geographic boundary. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152